FILE COPY




                                   Fourth Court of Appeals
                                         San Antonio, Texas
                                               August 31, 2015
                               JBS Carriers, Inc. and James LundryAppellant/s
                                            No. 04-15-00463-CV

                                 JBS CARRIERS, INC. and James Lundry,
                                            Appellants

                                                      v.

       Trinette L. WASHINGTON, Sophia Renee Lenzy, Thomas Charles Lenzy, Individually, and as
                       Representatives of The State of Mary L. Turner, deceased,
                                              Appellees

                         From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-CI-13011
                              Honorable John D. Gabriel, Jr., Judge Presiding

                                                 ORDER

              Teri Nunley’s extension of time to file the court reporter’s record is this date NOTED.
       Time is extended to September 24, 2015.

                                                                      PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: William David George                                   Nicholas Simon
Baker * Wotring LLP                                        Simon - O'Rourke, PC
700 JPMorgan Chase Tower                                   11550 Fuqua Street, Suite 200
Houston, TX 77002-2910                                     Houston, TX 77034

Daniel Pozza                                               Teri Thomas Nunley
Law Offices Of Dan Pozza                                   Official Court Reporter
239 E Commerce St                                          132 Oak View Drive
San Antonio, TX 78205-2923                                 Boerne, TX 78006